Citation Nr: 0631016	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03 32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for premenstrual 
syndrome.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

4.  Entitlement to an initial rating in excess of 20 percent 
for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
July 1999.

This appeal comes before to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied the veteran's claims 
seeking entitlement to service connection for premenstrual 
syndrome, rhinitis/ sinusitis, chronic headaches.  The RO 
granted service connection for Raynaud's syndrome and 
assigned a 20 percent disability rating.  

Service connection for premenstrual syndrome and headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records document the onset of allergic 
rhinitis/sinusitis during active military service.  

2.  Raynaud's syndrome is manifested by daily characteristic 
attacks consisting of sequential color changes of the digits 
of one or more extremities lasting minutes to hours, 
sometimes with pain and/or numbness, and precipitated by 
exposure to cold; a digital ulcer is not shown.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis/sinusitis was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).    

2.  The criteria for an initial rating of 40 percent for 
Raynaud's syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7117 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in January and July 2001 that satisfied the four 
elements delineated in Pelegrini, supra.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence she was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  Neither the veteran nor her representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  In Short Bear v. Nicholson, 
19 Vet. App. 341, (2005), the Court determined that only VA's 
failure to point out what evidence is needed to substantiate 
the claim would be unfairly prejudicial to the veteran.  
Because VA has pointed out what evidence is needed, no unfair 
prejudice has resulted.     

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision that implements the Board 
decision and assigns an initial disability rating for 
allergic rhinitis/sinusitis and an effective date for 
payments (if any) of compensation for that rating.  If the 
veteran is dissatisfied with either the disability rating or 
effective date that will be assigned by the RO, she retains 
the right to appeal the rating decision and effective date 
assigned.  Thus, no unfair prejudice to the veteran will 
result from the Board's decision at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a) (2006).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service medical records reflect treatment for allergic 
rhinitis and sinusitis at various times. 

An April 2000 VA examination report reflects a history of 
frontal and maxillary sinus pain and interference with 
breathing.  Current complaints included only seasonal 
allergies, not symptomatic during the examination.  The 
diagnosis was history of allergic rhinitis and sinusitis.  

In August 2003, the veteran reported that she had no allergy 
prior to active service.  Numerous VA clinical reports 
reflect that the veteran does not use tobacco.  

The veteran has submitted evidence of in-service treatment, a 
current diagnosis of history of allergic rhinitis and 
sinusitis, and credible evidence of recurring seasonal 
symptoms.  The veteran's own lay opinion that she has 
seasonal allergic rhinitis/sinusitis that began during active 
service is insufficient to establish the claim; however, 
because her service medical records and the current VA 
examination report document in-service treatment and a 
current diagnosis (two of the three necessary elements for 
service connection), and her statement adequately explains 
the fluctuating nature of the symptoms, the claim must be 
granted.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) 
(lay evidence alone may be sufficient to place the evidence 
in equipoise and thus, under 38 U.S.C. § 5107(b), establish 
entitlement to benefits).  Service connection for allergic 
rhinitis/sinusitis is granted.  




Higher Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2 (2006).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2006).  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10 (2006).

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  In its subsequent analysis of an initial rating, 
the Court considered medical and lay evidence of record at 
the time of the original service connection application and 
additional evidence submitted since then.  The Court held 
that the Board had erred and then remanded the case for 
consideration of a "staged rating consistent with this 
opinion."  Id, at 127.  

Raynaud's syndrome has been initially rated 20 percent 
disabling under Diagnostic Code 7117.  Under Diagnostic Code 
7117, a 20 percent rating is warranted for characteristic 
attacks occurring four to six times per week and a 40 percent 
rating is warranted for daily attacks.  A 60 percent rating 
is warranted for two or more digital ulcers and history of 
characteristic attacks.  A 100 percent rating is warranted 
for two or more digital ulcers plus auto amputation of one or 
more digits and history of characteristic attacks.  A note 
defines "characteristic attacks" as sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets.  
These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2006).  

According to a December 1999 VA general medical examination 
report, the veteran reported that Raynaud's symptoms occurred 
four times per week.  In October 2000, however, she reported 
that these attacks occurred daily and consisted of color 
changes and numbness of the fingers.  She also reported small 
patches of dry skin on the fingertips.  In February 2001, she 
reported daily attacks.  During an October 2001 VA 
compensation examination, she reported continued daily 
symptoms that made her job more difficult and painful.  The 
examiner found no gross deformity of the hands, which were 
described as pink and cool.  The diagnosis was Raynaud's 
phenomena in the hands. 

Raynaud's syndrome is manifested by frequent, that is, daily 
characteristic attacks consisting of sequential color changes 
of the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and/or numbness, and precipitated 
by exposure to cold.  Comparing these manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a schedular 40 percent rating are more nearly 
approximated.  It does not appear that the criteria for a 60 
percent rating are more nearly approximated because there is 
no evidence of digital ulcer.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  The claim for a 40 
percent schedular disability rating for Raynaud's syndrome is 
therefore granted.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for the service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for allergic rhinitis/sinusitis is 
granted.

A 40 percent initial schedular rating for Raynaud's syndrome 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.
.

REMAND

Headaches

The onset of recurring headaches is documented in the service 
medical records.  According to an April 2000 VA gynecology 
examination report, the veteran complained of sinus headaches 
and migraine headaches for which she took over-the-counter 
Tylenol(r).  An October 2, 2000, VA outpatient treatment report 
reflects that she complained of headache, migraine headache, 
and sinus headache that she felt were related to neck pain 
and slipped discs.  During an October 26, 2000, VA 
rheumatology consultation, she reported that some physicians 
had felt that her headaches were migraines.  Thus, there 
appears to be some evidence of various possible etiologies 
for these headaches.  In this regard, the veteran should be 
provided a VA neurological examination to determine the 
nature and etiology of her headaches.  

Premenstrual syndrome

Review of the service medical records reflects that in 
October 1991, the veteran was seen for symptoms related to 
premenstrual syndrome.  There is no separation examination 
report of record.  A December 1999 VA general medical 
examination report and an April 2000 VA gynecology 
examination report do not note premenstrual syndrome.  In 
November 2003, the veteran reported that premenstrual 
syndrome began during active service and then occurred 
monthly thereafter.  She reported that premenstrual syndrome-
related cramping occurred two weeks prior to menses.  A 
January 2004 VA ultrasound showed two small pelvic fibroids.  
The question for resolution is whether a gynecological 
disability related to premenstrual syndrome began during 
active military service.  



Accordingly, this case is remanded to the AMC for the 
following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) requests or tells the veteran 
to provide any evidence in her possession 
that pertains to her claim and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After obtaining any necessary 
releases, the AMC should request any VA 
and private clinical records dated from 
January 2005.  If no records are 
received, that fact should be noted in 
the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA neurological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of chronic headaches.  The 
examiner is asked to review the claims 
file, offer any diagnosis, and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
chronic headaches began in service, or 
are etiologically related to or 
aggravated by any service-connected 
disability or medication taken for a 
service-connected disability.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.

The veteran should also be afforded a VA 
gynecological examination, by an 
appropriate specialist, to determine the 
etiology of any residual disability of 
premenstrual syndrome, to include pelvic 
fibroids.  The specialist is asked to 
review the claims file and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any residual disability of premenstrual 
syndrome, to include pelvic fibroids 
began in service.  The specialist should 
offer a rationale for any conclusion in a 
legible report.  If the question cannot 
be answered, the specialist should state 
the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


